       Case 5:19-cv-03445-LHK Document 26 Filed 01/07/20 Page 1 of 2



 1   JARED BOBROW (STATE BAR NO. 133712)
     jbobrow@orrick.com
 2   DIANA RUTOWSKI (STATE BAR NO. 233878)
     drutowski@orrick.com
 3   DONNA LONG (STATE BAR NO. 312520)
     dlong@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     1000 Marsh Road
 5   Menlo Park, CA 94025-1015
     Telephone:   +1 650-614-7400
 6   Facsimile:   +1 650-614-7401
 7   GEOFFREY MOSS (STATE BAR NO. 258827)
     gmoss@orrick.com
 8   ORRICK, HERRINGTON & SUTCLIFFE LLP
     777 South Figueroa Street, Suite 3200
 9   Los Angeles, CA 90017-5855
     Telephone:    +1 213-629-2020
10   Facsimile:    +1 213-612-2499
11   Attorneys for Defendants
     CHI XU and HANGZHOU TAIRUO
12   TECHNOLOGY CO., LTD., d/b/a NREAL
13                              UNITED STATES DISTRICT COURT
14                         NORTHERN DISTRICT OF CALIFORNIA
15

16   MAGIC LEAP, INC.,                          Case No. 5:19-cv-03445-LHK

17                 Plaintiff,                   NOTICE OF WITHDRAWAL OF
                                                UNOPPOSED REQUEST TO BE
18        v.                                    EXCUSED FROM LEAD TRIAL
                                                COUNSEL REQUIREMENT AT
19   CHI XU, an individual; HANGZHOU            UPCOMING CASE MANAGEMENT
     TAIRUO TECHNOLOGY CO., LTD., d/b/a         CONFERENCE (ECF NO. 25)
20   NREAL,
                                                Date:        January 15, 2020
21                 Defendants.                  Time:        2:00 p.m.
                                                Courtroom:   8
22                                              Judge:       Hon. Lucy H. Koh

23

24

25

26

27

28                                                        NOT. OF WITHDRAWAL OF REQ. TO BE
                                                       EXCUSED FROM LEAD TRIAL REQ. AT CMC
                                                                         5:19-CV-03445-LHK
        Case 5:19-cv-03445-LHK Document 26 Filed 01/07/20 Page 2 of 2



 1          Defendants Chi Xu (“Xu”) and Hangzhou Tairuo Technology Co., Ltd., d/b/a Nreal

 2   (“Nreal”) (collectively “Defendants”) and their lead counsel, Jared Bobrow, respectfully

 3   withdraw their previously filed Unopposed Request to be Excused from Lead Trial Counsel

 4   Requirement at Upcoming Case Management Conference (ECF No. 25). Mr. Bobrow’s trial

 5   schedule has changed and he is now available to participate in the Case Management Conference

 6   scheduled for January 15, 2020.

 7

 8   Dated: January 7, 2020
                                                      ORRICK, HERRINGTON & SUTCLIFFE LLP
 9
10
                                                      By:       /s/ Jared Bobrow
11                                                                        Jared Bobrow
                                                                    Attorneys for Defendants
12                                                            CHI XU and HANGZHOU TAIRUO
                                                            TECHNOLOGY CO., LTD., d/b/a NREAL
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                     NOT. OF WITHDRAWAL OF REQ. TO BE
                                                   -1-            EXCUSED FROM LEAD TRIAL REQ. AT CMC
                                                                                    5:19-CV-03445-LHK
